Upon consideration of the application filed by Petitioner on the 11th of January 2018 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 12th of January 2018."
The following order has been entered on the motion filed on the 11th of January 2018 by Petitioner for Full Evidentiary Hearing:
"Motion Denied by order of the Court in conference, this the 12th of January 2018."
Ervin, J. recused